 


 HR 724 ENR: To amend the Clean Air Act to remove the requirement for dealer certification of new light-duty motor vehicles.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 724 
 
AN ACT 
To amend the Clean Air Act to remove the requirement for dealer certification of new light-duty motor vehicles. 
 
 
1.Removal of requirement for dealer certification of new light-duty motor vehiclesSection 207(h) of the Clean Air Act (42 U.S.C. 7541(h)) is amended— 
(1)by striking paragraph (1); and  
(2)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
